By JUDGE J. HOWE BROWN
Dobyns Construction, Inc. ("Dobyns") filed a mechanic’s lien on property owned by Samuel A. and Angela D. Taylor (collectively "Taylor") on January 27, 1988. Dobyns filed a Bill to Enforce on May 3, 1988. On May 18, 1988, Taylor filed a law action against Dobyns, alleging, among other matters, that Dobyns breached the contract which is the subject of the mechanic’s lien. Dobyns wants the Court to refer the mechanic’s lien case to a Commissioner. Taylor wants to delay referral until a jury trial can be had on the law case.
The Bill to Enforce should be referred to a Commissioner. Mechanic’s liens are traditionally referred to a Commissioner. The landowner is a party to the Bill to Enforce *325and may raise defenses in that case. The landowner may not defeat the Bill or delay it by filing a separate law action.